Citation Nr: 1742433	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-59 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a cervical spine disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1996 to October 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in August 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a cervical spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).

FINDINGS OF FACT

1.  An unappealed July 2005 rating decision denied service connection for neck pain.

2.  The evidence associated with the claims file subsequent to the July 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for cervical spine disability.





CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for cervical spine disability.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 2005 rating decision denied entitlement to service connection for neck pain secondary to service-connected low back and left knee disabilities based on findings that it neither occurred in or was caused by the Veteran's active service, and it was not a result of his service-connected back or left knee disabilities.  The Veteran did not appeal that decision.

The pertinent evidence that has been received since the July 2005 rating decision includes VA treatment records, VA examination reports, and private treatment records from 2015 to present reflecting a current diagnosis of degenerative arthritis of the cervical spine with intervertebral disc syndrome (IVDS) as well as the Veteran's lay statements reporting progressively worsening upper back pain.

The Board finds the VA and private medical treatment records added to the claims file since 2005 are new and material.  They reflect a current diagnosis of degenerative arthritis of the cervical spine with IVDS as well as the Veteran's lay statements regarding low back pain radiating to the upper back with increasing pain, numbness, and tingling over time.  The Board notes that they are not cumulative or redundant of the evidence previously of record. Moreover, they raise a reasonable possibility of substantiating the claim. 

Accordingly, reopening of the claim of entitlement to service connection for cervical spine disability is warranted.



ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for cervical spine disability is granted.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

The Veteran contends that his currently diagnosed cervical spine disability was caused or chronically worsened by his service-connected lumbar spine and left knee disabilities.  At his August 2017 Board hearing, the Veteran reported his back pain had progressively worsened, moving from his lower back to his upper back.  He reported numbness and tingling in his hands, loss of sensation, and increasing weakness to the point where he began dropping things more frequently.

A review of the post-service medical evidence of record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  A review of the treatment notes of record shows that the Veteran was seen by a VA Medical Center orthopedic surgeon in January 2016, at which time he expressed a desire to proceed with surgical intervention to address significantly worsening cervical spine pain and weakness.  The surgeon recommended anterior cervical discectomy and fusion (ACDF) which was performed in June 2017.

At a July 2016 VA examination, the Veteran reported his cervical spine disability began in 1998 and had progressively worsened over time, with lower back pain radiating to his upper back causing numbness and tingling in his arms.  As noted in the July 2005 rating decision, the Veteran claimed his neck pain (cervical spine disability) was secondary to his service-connected low back and left knee disabilities.  However, the July 2016 examiner's medical opinion addressed only the issue of direct service connection as a result of the Veteran's documented neck strain during active service in April 1997.  The Board notes that the issue of secondary service connection was not addressed at any time during the Veteran's VA examination.

In light of the reported, and documented, symptoms of cervical spine arthritis with IVDS that the Veteran and his representative have asserted are secondary to his service-connected lumbar spine and left knee disabilities, and the post-service medical evidence showing chronic worsening of his cervical spine disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present cervical spine disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made regarding the issue currently on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of any currently present cervical spine disability.  The claims file must be made available to, and reviewed by the examiner.  All necessary testing should be conducted.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present cervical spine disability is etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present cervical spine disability was caused or chronically worsened by the Veteran's service-connected lumbar spine and/or left knee disabilities.

The supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination and medical report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
Department of Veterans Affairs


